This opinion was
/FIHEV
yT' IN CLCRKt OmCI X
                                                                      filed for record
                                                                 at^^^on
SUFteCCOUm;SOOEOFWMHMSTQtt

I     IMTE SEP Q §                                                  Susan L. Carlson
                                                                   Supreme Court Clerk
         GHtB'JUSTKE




      IN THE SUPREME COURT OF THE STATE OF WASHINGTON




    SERVICE EMPLOYEES
    INTERNATIONAL UNION LOCAL 925,
    a labor organization,

                             Respondent,
                                                       NO. 96262-6




    THE UNIVERSITY OF WASHINGTON,
    an agency ofthe State of Washington,               EN BANC


                              Respondent,

    FREEDOM FOUNDATION,an                              Filed     SEP 0 5
    organization.

                             Petitioner.



          STEPHENS, J.—^Petitioner Freedom Foundation (Foundation) filed a public

    records request for records relating to union organizing by several University of

    Washington(UW)faculty members. The UW asked one of these faculty members

    to search his e-mail accounts for responsive records and, after reviewing those

    records, gave notice that it intended to release many of them in the absence of an

    injunction.   Respondent Service Employees International Union 925 (Union)
SEIUv. Univ. of Wash., etal, 96262-6



initiated an action in King County Superior Court to enjoin release of any union-

related records, arguing they were not "public records" under chapter 42.56 RCW,

Washington's Public Records Act(PRA). The trial court granted the injunction and

the Court ofAppeals affirmed, applying the "scope ofemployment" test from Nissen

V. Pierce County, 183 Wn.2d 863, 357 P.3d 45 (2015). The Foundation petitioned

for review, arguing that the "scope of employment" test applies only to records

created or stored on an employee's personal device and should not be extended to

records on public agencies' e-mail servers. We agree and now reverse the Court of

Appeals.

                                       FACTS


      In late December 2015,the Foundation filed a public records request with the

UW's office of public records and public meetings(OPR)seeking:

   1. All documents, emails or other records created by, received by, or in the
      possession of University of Washington faculty/employees Amy Hagopian,
      Robert Wood, James Liner, or Aaron Katz that contain any of the following
      terms:
           a.   Freedom Foundation (aka.,"FF,""EFF," and "the Foundation")
           b.   Northwest Accountability Project
           c.   Right-to-work (aka.,"right to work,""RTW," and "R2W")
           d.   Friedrichs v. Califomia Teachers Association (aka.,"Friedrichs v.
                CTA" and "Friedrichs")
           e.   SEIU
           f.   Union
   2. All emails sent by University of Washington faculty/employees Amy
      Hagopian, Robert Wood, James Liner, or Aaron Katz to any email address
      ending in "@seiu925.org" or "@uwfacultyforward.org"




                                         -2-
SEIUv. Univ. of Wash., etal, 96262-6



   3. All emails received by University of Washington faculty/employees Amy
      Hagopian,Robert Wood,James Liner, or Aaron Katz from any email address
      ending in "@seiu925.org" or "@uwfacultyforward.org"
   4. All emails sent from and received by the following email address:
      aaup@u.washington.edu.

Clerk's Papers(CP)at 39. The request specified that it was limited to "records from

January 1, 2014 to the present." Id.

      The UW contacted Professor Rob Wood, who was president of the UW

chapter of the American Association of University Professors (AAUP) and a

member of the Union, and asked him to search his e-mail accounts for records

responsive to the Foundation's request. He provided OPR with a large number of

e-mails from both UW and non-UW accounts. After OPR reviewed those e-mails,

it could not definitively determine whether they were "public records" subject to

disclosure under the PRA. Following its standard records request procedure,^ the

UW notified Professor Wood that it would release 3,913 pages of e-mails unless he

sought a contrary court order by April 26, 2016. Professor Wood asked OPR for

copies of those e-mails, and it provided him a CD (compact disk) with a PDF

(portable document format) file. According to the UW,"the vast majority of the

emails [in the file were] sent to or from a University email address." CP at 209.




       ^ In the trial court, counsel for the UW explained that, as a matter of policy, OPR
errs on the side of releasing records when PRA coverage is uncertain.

                                           -3-
SEIU V. Univ. of Wash, et al, 96262-6



According to Professor Wood,"some ofthe emails in the document were sent from

or received by me at my private, non-UW email address." CP at 43.

      On April 25, 2016,the Union filed a complaint for declaratory and injunctive

relief, seeking to prevent the release of

      personal and private emails related to union organizing; emails from the
      "listserver" of a private organization, the UW chapter of the [AAUP];
      personal and private emails between Professor Wood and other individuals,
      including faculty members; and lists of faculty and members of the public,
      some of which include individuals' contact information.


CP at 2.^ The complaint conceded that some of the requested e-mails "probably

relate to government business." CP at 7. But it argued that many other e-mails were

strictly personal and that their release would chill union organizing efforts, restrain

speech, and violate individuals' privacy rights. The complaint also alleged that

release of the e-mails would substantially and irreparably damage the Union and

Professor Wood and that the information the Foundation sought was not of

legitimate public concern.

      The trial court held a preliminary injunction hearing on June 10,2016. At that

hearing, the trial court granted an injunction lasting only until July 6 "to give Mr.

Woods [sic] and Counsel an opportunity to review the records in some detail and



      ^ The Union also moved for a temporary restraining order(TRO)to prevent the UW
from releasing the records. The Union agreed to forgo the TRO and argue the ease at a
preliminary injunction hearing, however, in exchange for the Foundation's agreement to
waive claims to any penalties or attomey fees accruing in the interim.

                                            -4-
SEIUv. Univ. of Wash., et al, 96262-6



make a more precise catalog as to which ones may not be public records." CP at

482. The court characterized this relief as a "temporary injunction rather than a full

blown preliminary injunction because ... preliminary injunction relief is premature

at this point in time until I get more information." CP at 484. It then issued a written

temporary restraining order. CP at 267. Following entry of that order, and with

Professor Wood's help, the Union cataloged the e-mails, identified 102 pages as

public records, and sent those pages to the Foundation. It placed the remaining

documents into four categories;(1)"emails and documents about faculty organizing,

including emails containing opinions and strategy in regard to faculty organizing,

and direct communications with SEIU 925 employees," CP at 504,(2)"postings to

the AAUP[UW]chapter listserve," CP at 504-05,(3)"personal emails or documents

unrelated to UW business," CP at 505, and (4)"personal emails sent or received by

Prof. Wood in his capacity as AAUP[UW]Chapter President and unrelated to UW

business," CP at 505.

      The trial court held a second preliminary injunction hearing on August 5,

2016. Applying the "scope ofemployment" test from Nissen, 183 Wn.2d at 876,the

trial court granted the injunction as to all ofthe e-mails at issue.

       On February 24, 2017,the Union filed a motion for summary judgment and a

permanent injunction. The trial court entered an order granting that motion on



                                           -5-
SEIU V. Univ. of Wash., etal, 96262-6



March 27, 2017. In its written findings and conclusions, the trial court omitted any

mention ofNissen and instead explained that its decision "is predicated primarily on

Tiberino v. Spokane Co. Prosecutor, 103 Wn[.] App[.] 680[, 13 P.3d 1104](2000)."

CP at 693.


      The Foundation appealed.          Expressly adopting Nissen's "scope of

employment" test. Division One ofthe Court of Appeals affirmed. Serv. Emps. Int7

UnionLocal 925 v. Univ. of Wash,A Wn. App.2d 605,618-20,423 P.3d 849(2018)

{SEIU 925). We granted the Foundation's petition for review. 192 Wn.2d 1016

(2019).

                                    ANALYSIS


      Judicial review of agency actions under the PRA is de novo.             RCW

42.56.550(3). Where, as here, the record on appeal consists solely of declarations

or other documentary evidence, we stand in the same position as the trial court

(which has made no credibility determinations). Spokane Police Guild v. Liquor

ControlBd, 112 Wn.2d 30,35-36, 769 P.2d 283(1989). Consistent with the PRA's

'"strongly worded mandate for broad disclosure of public records,'" we construe the

statute's disclosure requirements liberally and its exemptions narrowly. Yakima

County V. Yakima Herald-Republic, 170 Wn.2d 775, 791, 246 P.3d 768 (2011)




                                         -6-
SEIUv. Univ. of Wash., et al, 96262-6



(internal quotation marks omitted)(quoting Soter v. Cowles Publ'g Co., 162 Wn.2d

716, 731, 174 P.3d 60(2007)(plurality opinion)).

      The PRA defines a "public record," in relevant part, to include "[(1)] any

writing [(2)] containing information relating to the conduct of government or the

performance of any governmental or proprietary function [(3)] prepared, owned,

used, or retained by any state or local agency regardless of physical form or

characteristics." RCW 42.56.010(3). To fall within the PRA's coverage, a record

must satisfy all three prongs ofthe definition. West v. City ofPuyallup,2 Wn. App.

2d 586, 592, 410 P.3d 1197 (2018). This definition is very broad, "encompassing

virtually any record related to the conduct of government." O'Neill v. City of

Shoreline, 170 Wn.2d 138, 147, 240 P.3d 1149 (2010). The second prong in

particular "casts a wide net," Nissen, 183 Wn.2d at 880.

      I. The "Scope of Employment" Test Applies Only to Writings Created On
         Personal Devices; the Court of Appeals Erred by Applying It in This Case

      In Nissen, this court addressed the Pierce County prosecutor's use of a

personal cell phone to carry out some of his official duties. 183 Wn.2d at 869. We

held that even "records an agency employee prepares, owns, uses, or retains on a

private cell phone ... can be a public record" ifthey are prepared, owned, used, or

retained "within the scope of employment." Id. at 877 (emphasis added). We

reasoned that, when an agency employee acts within the "scope ofemployment," the


                                        -7-
SEIU V. Univ. of Wash., et al, 96262-6



agency itself acting and must not be permitted to escape the PRA's transparency

mandate, id. at 876, and we held that a "communication is 'within the scope of

employment' only when the job requires it, the employer directs it, or it furthers the

employer's interests." Id. at 878-79 (citing Greene v. St. Paul-Mercury Indem. Co.,

51 Wn.2d 569, 573, 320 P.2d 311 (1958)(citing Lunz v. Dep't ofLabor & Indus.,

50 Wn.2d 273,310 P.2d 880(1957); Roletto v. Dep't Stores Garage Co., 30 Wn.2d

439, 191 P.2d 875 (1948))).

      Nissen's,"scope of employment" test addresses the third prong of the public

records definition: it helps determine whether records are, as a matter of law,

"prepared, owned,used, or retained" by an agency,RCW 42.56.010(3), even though

they are stored on an agency employee's personal device. See 183 Wn.2d at 875-

76. The question presented in this case is different from the question in Nissen.

Here, we must determine whether records stored on agency servers satisfy the

second prong ofthe public records definition, i.e.,"contain[] information relating to

the conduct of government or the performance of any governmental or proprietary

function," RCW 42.56.010(3). The Court of Appeals recognized this distinction,

but nevertheless concluded that "the [Nissen] court's analysis is highly relevant to

our inquiry," and applied the "scope of employment" test to determine whether the

records at issue here satisfied the second prong of the public records definition.



                                         -8-
SEIUv. Univ. of Wash., etal, 96262-6



SEIU 925, 4 Wn. App. 2d at 619. Extrapolating from Nissen, the court held that,

regardless of where a particular record is created or stored, "whether an agency

employee's record is subject to disclosure hinges on ifthe record was prepared, used,

or retained within the scope of employment." Id. (citing West v. Vermillion, 196

Wn. App.627,641,384 P.3d 634(2016)). We reject that approach for two reasons.

      First, using the "scope of employment" test to determine whether a record

satisfies RCW 42.56.010(3)'s second prong conflicts with NisseWs reasoning. As

noted, the "scope of employment" test pertains solely to RCW 42.56.010(3)'s third

prong, and it is clear from the court's reasoning in Nissen that the statute's second

prong triggers a separate inquiry. See 183 Wn.2d at 877("We hold that records an

agency employee prepares, owns, uses, or retains on a private cell phone within the

scope ofemployment can be a public record ifthey also meet the other requirements

ofRCW 42.56.010(3)."(emphasis added)). In fact, Nissen separately addresses the

second prong of the public record definition and, in its analysis of that prong, the

court does not apply the "scope of employment" test. Id. at 880-81. The Court of

Appeals here conflated the analyses that Nissen kept separate, effectively holding

that an e-mail satisfies the second prong ("relat[es] to the conduct of government or

the performance ofany governmental or proprietary function")only ifit satisfies the




                                         -9-
SEIUv. Univ. of Wash., etal., 96262-6



third prong(was "prepared, owned, used, or retained" by the agency itself). RCW

42.56.010(3). This was error.

      Second, Nissen's "scope of employment" test serves a narrow purpose and

was created to address policy concerns unique to the context ofpersonal accounts or

devices. The Nissen court recognized that agency employees have heightened

expectations ofprivacy in that context. See 183 Wn.2d at 883("We are mindful that

today's mobile devices often contain 'a "wealth of detail about[a person's] familial,

political, professional, religious, and sexual associations.'"" (alteration in original)

(quoting State v. Hinton, 179 Wn.2d 862, 869, 319 P.3d 9(2014)(quoting United

States V. Jones, 565 U.S. 400, 415, 132 S. Ct. 945, 181 L. Ed. 2d 911 (2012)

(Sotomayor,J., concurring)))). Atthe same time,it also recognized that a categorical

exemption for records on personal devices would fiustrate the PRA's fundamental

purpose. See id. at 876 ("If the PRA did not capture records individual employees

prepare, own, use, or retain in the course of their jobs, the public would be without

information about much ofthe daily operation ofgovernment...[,] an affront to the

core policy underpinning the PRA."). Where personal accounts or devices are

concerned, the "scope of employment" test strikes the proper balance between

employee privacy and government transparency.             But those interests weigh

differently in the context here, involving nonpersonal, agency-issued accounts.



                                         -10-
SEIUv. Univ. of Wash., etal, 96262-6



      We hold that the Court of Appeals erred by applying NisserCs third prong

analysis to answer the second prong question presented here. This case may present

a limited Nissen issue to the extent any ofthe e-mails responsive to the Foundation's

request were sent through personal accounts.^ But the "scope of employment" test

does not determine whether a record that is concededly "retained" by an agency also

satisfies the second prong of the public records definition. We turn now to an

analysis ofthat issue.

      II. On the Existing Record, the E-mails at Issue Here Appear To Satisfy the
          Second Prong ofthe Public Records Definition

      A writing satisfies ROW 42.56.010(3)'s second prong if it "contain[s]

information relating to the conduct of government or the performance of any

governmental or proprietary function." As we stated in Nissen, this standard "casts

a wide net" and "suggest[s] records can qualify as public records if they contain any

information that refers to or impacts the actions, processes, and functions of

government." 183 Wn.2d at 880-81. The Foundation contends the e-mails and

LISTSERV postings requested here satisfy that standard for two reasons: first,

because any e-mail sent by an agency employee using agency accounts or devices




      ^ Contrary to assertions in the briefing by the Foundation and UW,the Union never
conceded that the third prong is satisfied with respect to every e-mail at issue.

                                         -11-
SEIU V. Univ. of Wash., etal., 96262-6



indicates how that employee is using taxpayer resources'^ and, second, because any

e-mail responsive to the Foundation's request likely discusses working conditions at

theUW.


       The Foundation's first argument is overbroad. Were we to hold that an e-mail

is a public record solely because it was sent through an agency account, we would

reduce the definition of a public record to RCW 42.56.010(3)'s third prong in the

context of agency employee e-mails: regardless of its content, any message stored

on an agency server would necessarily meet the statute's definition. We do not

believe our legislature intended that result. See State v. Larson, 184 Wn.2d 843,

850, 365 P.3d 740 (2015)(statutes will be interpreted so as to give effect to all of

their provisions,'"with no portion rendered meaningless or superfluous'" (internal

quotation marks omitted)(quoting State v. J.P., 149 Wn.2d 444, 450, 69 P.3d 318

(2003))). Courts in numerous other jurisdictions have addressed similar arguments,

and they uniformly hold that mere retention on a government server is insufficient,

by itself, to bring an e-mail within the scope of a government transparency law.^ To



      ^ In its briefing to this court, the Foundation argues that even the e-mails designated
"'unrelated to any UW business'"(the third category identified by the Union and Professor
Wood)should at least have disclosable time stamps, which "would show the use of state
resources for personal activity," Pet. for Discr. Review at 12. We note that the
Foundation's PRA request to UW did not seek any time stamps.
       ^ For example, the Wisconsin Supreme Court interpreted that state's public records
law, which defined a disclosable "'[r]ecord'" as "any material on which written, drawn,
printed, spoken, visual or electromagnetic information is recorded or preserved, regardless

                                           -12-
SEIU V. Univ. of Wash, et al, 96262-6




ofphysical form or characteristics, which has been created or is being kept by an authority"
and expressly excluded "drafts, notes,.. . and like materials prepared for the originator's
personal use .. . [and] materials which are purely the personal property of the custodian
and have no relation to his or her office." Schill v. Wis. Rapids Sch. Dist, 2010 WI 86,
If 55,327 Wis.2d 572,786 N.W.2d 111(2010)(quoting WiS. Stat. § 19.32(2)). The court
held that employees' personal e-mails were not disclosable records under the statute,
reasoning that their disclosure would not ftirther the state legislature's aim of creating an
informed electorate. 7i/. at ^ 81. The Florida Supreme Court construed a state statute that
defined "public records" as "'all documents ... or other material, regardless ofthe physical
form, characteristics, or means of transmission, made or received pursuant to law or
ordinance or in connection with the transaction of official business by any agency.'"
Florida v. City of Clearwater, 863 So. 2d 149, 151-52 (Fla. 2003)(quoting FLA. SXAT.
§ 119.011(1)(2002))(emphasis omitted). The court cited a iVw5en-type case (addressing
a public agency's use ofa private contractor to store records)and concluded that,"OJust as
an agency cannot circumvent the Public Records Act by allowing a private entity to
maintain physical custody of documents that fall within the definition of'public records,'
private documents cannot be deemed public records solely by virtue oftheir placement on
an agency-owned computer." Id. at 154(citation omitted)(citing Wisner v. City ofTampa
Police Dep't,6Q\ So.2d 296,298(Fla. Dist. Ct. App. 1992)). Similarly,the West Virginia
Supreme Court interpreted that state's Freedom of Information Act, which defined
disclosable records "as 'includ[ing] any writing containing information relating to the
conduct of the public's business, prepared, owned and retained by a public body,"' and
held that this statute unambiguously excluded from its scope any e-mail unrelated to "the
official duties, responsibilities or obligations" of a covered public agency, regardless of
where it was stored. Associated Press v. Canterbury, 224 W. Va. 708, 715-16,688 S.E.2d
317 (2009) (alteration in original) (quoting W. Va. Code § 29B-1-2(4)). Finally, the
Arkansas Supreme Court interpreted that state's Freedom of Information Act, which
defined "public records" as "'writing, recorded sounds, films, tapes, electronic or
computer-based information, or data compilations in any medium required by law to be
kept or otherwise kept and that constitute a record of the performance or lack of
performance of official ftinctions that are or should be carried out by a public official or
employee, a governmental agency, or any other agency wholly or partially supported by
public funds or expending public funds" and provided that "[a]ll records maintained in
public offices or by public employees within the scope of their employment shall be
presumed to be public records.'" Pulaski County v. Ark. Democrat-Gazette, Inc., 370 Ark.
435, 439, 260 S.W.3d 718 (2007))(quoting Ark. Code Ann. § 25-19-103(5)(A)). The
court held that "statutes that cover only those records made or received 'in connection with'
or [like RCW 42.56.010(3)]'relating to' the agency's duties" do not sweep up employees'
personal e-mails, even if those e-mails are sent from agency accounts during work hours

                                           -13-
SEIU V. Univ. of Wash., etal., 96262-6



the extent these cases involve statutory language at least as broad as Washington's

PRA,we find their reasoning persuasive. See Fortgang v. Woodland Park Zoo, 187

Wn.2d 509, 513, 387 P.3d 690(2017)(to interpret Washington's PRA, courts may

rely on precedent from other jurisdictions interpreting "similar transparency laws").

      The Foundation's second argument is narrower, limited to e-mails and

LISTSERV postings that relate to faculty working conditions at the UW or to the

UW's educational mission. Specifically, the Foundation argues that any e-mail

about faculty organizing is likely to relate to government functions because it is

likely to discuss working conditions at the UW,and that all e-mails shared over the

AAUP LISTSERV or sent by Professor Wood in his capacity as AAUP UW chapter

president are likely to "relate to the state as an employer and the state as an educator."

Pet. for Discr. Review at 11-12. We agree that many of these e-mails likely relate

to government conduct. These topics—involving a state university's treatment of

its students and faculty—"relat[e] to the conduct of government," RCW

42.56.010(3), for purposes of the PRA's public records definition.             Oliver v.

Harborview Med. Ctr., 94 Wn.2d 559, 566, 618 P.2d 76 (1980) (information in

public hospital patient's record "relate[s] to the performance of a governmental or

proprietary function" because it concerns the "administration ofhealth care services.


and retained on agency servers. Id. at 440(quoting JOHN J. WATKINS & RICHARD J.Peltz,
The Arkansas Freedom ofInformation Act 91,93 (4th ed. 2004)).

                                          -14-
SEIUv. Univ. of Wash., etal., 96262-6



facility availability, use and care, methods of diagnosis, analysis, treatment and

costs"). Thus,to the extent the e-mails responsive to the Foundation's request relate

to these topics, they satisfy RCW 42.56.010(3)'s second prong.

      In support of its contrary position, the Union relies primarily on two cases:

Howell Education Ass'n v. Howell Board ofEducation, 287 Mich. App. 228, 789

N.W.2d 495 (2010), and Tiberino, 103 Wn. App. 680. In Howell, the Michigan

Court ofAppeals addressed a request, under that state's Freedom ofInformation Act,

for all e-mails sent to and from three public school teachers, each of whom was a

teachers' union member and official. 287 Mich. App. at 231. The court held that

the e-mails were not public records. Id. at 239. The Union cites Howell for the

argument that union-related e-mails are inherently "personal" and thus outside the

scope of government transparency laws.         In Tiberino, our Court of Appeals

addressed a request for e-mails that an employee ofthe Spokane County Prosecutor's

Office exchanged with her mother and sister, using her work-issued computer and

e-mail account. 103 Wn.App. at 683-84. The court held those e-mails "containe[d]

information relating to the conduct of a governmental or proprietary function"

because the county had stored and printed them in preparation for litigation over the

employee's termination. Id. at 688. The Union cites Tiberino for the argument that




                                        -15-
SEIU V. Univ. of Wash., et al, 96262-6



agency employee e-mails do not become public records until the agency itself makes

some official use of them.


      Neither Howell nor Tiberino is on point, however. Howell is inapposite

because it applied a statute with language much narrower than the PRA's, defining

a '"public record'" as "'a writing prepared, owned, used, in the possession of, or

retained by a public body in the performance of an officialfunctionf" id. at 235

(emphasis added)(quoting former Mich. Compiled Laws 15.232(e)(2010)). The

Michigan statute thus expressly incorporates a test that seems like the "scope of

employment" test and, for the reasons given above, that test is not coextensive with

the PRA's prong two analysis. Tiberino is inapposite because it involved no dispute

over the nature ofthe e-mails at issue: the parties agreed those e-mails were entirely

"personal" and thus substantively unrelated to the conduct of government. 103 Wn.

App. at 685. It was from that starting premise that the court then focused on the

agency's subsequent use of the e-mails in litigation. Therefore, while Tiberino

supports the conclusion that mere retention on an agency server is not enough to

bring an e-mail within the scope ofthe PRA,it does not tell us anything about e-mails

in which agency employees discuss work-related matters.

       On the record before us, what little we know about the e-mails at issue

indicates that many ofthem may discuss work-related matters. We know that some



                                         -16-
SEIUv. Univ. of Wash., etal, 96262-6



relate to faculty unionization, some were sent by Professor Wood in his capacity as

AAUP UW chapter president, and some were posted to the AAUP UW chapter

LISTSERV, all of which may include discussions ofthe state university's treatment

of its students and faculty or UW's educational mission. This is the way the Union

characterized the e-mails responsive to the Foundation's initial request, and the

Foundation accepted that description for purposes of resisting summary judgment.

See CP at 344-46 (Def. Freedom Found.'s Resp. to Pl.'s Mot. for Summ. J. &

Permanent Inj.)(arguing that "personal e-mails [sent or received through agency e-

mail accounts]... fit the definition of'public records' because they show a public

employee misusing public property, public time, and his public duties in favor of his

personal pursuits" and that "[rjecords pertaining to public-sector unions

[necessarily] relate to government conduct"). The Foundation did not argue that any

more information was needed for the court to rule, and it did not seek in camera

review of any responsive records.®




       ® For this reason, the Foundation failed to preserve its argument that the trial court
erred by refusing to conduct in camera review of the disputed records. Indeed, even in its
briefing to this court, the Foundation did not ask for in camera review. Instead, the
Foundation sought immediate disclosure. Pet. for Discr. Review at 17("the Court should
not remand, but rather should order disclosure ofthe records as the request was made three
years ago, providing ample time for the factual burden to be bom"); Suppl. Br. of Pet'r at
18 ("this Court should reverse the Division One Court of Appeals, require the release of
the records, and award costs on appeal to the Foundation").

                                           -17-
SElUv. Univ. of Wash., etal, 96262-6



      Ultimately, the trial court granted the Union's motion for summary judgment

and a permanent injunction "primarily" because it concluded that, under Tiberino,

103 Wn. App. 680,"emails [are not] public records simply because they [are] on a

state agency's server." CP at 693. Its order contains no reference to Nissen and does

not specifically address the Foundation's narrower argument that union-related

e-mails and AAUP postings are likely to discuss matters related to the conduct of

government. The Court ofAppeals,in contrast,relied on the "scope ofemployment"

test and erroneously concluded that, because the e-mails at issue "relat[ed] to faculty

organizing and address[ed] faculty concerns," they were by definition "not within

the scope of employment." SEIU 925, 4 Wn. App. 2d at 620. The court reasoned

that "union activities" are outside the "scope of employment" as a matter of law

because, whereas "[a]ctions undertaken within the scope of employment are those

that the employer has the right to control," several statutes prohibit employers from

exerting any influence over employees' union activities. Id. It affirmed the trial

court's grant ofsummaryjudgment on this basis, without explaining why non-union-

related e-mails "addressing faculty concerns" fell outside the "scope of

employment."'Id.



    'Some of the specific "faculty concerns" the Foundation identified as the likely
subjects of AAUP postings and e-mails were '"fundamental professional values and
standards for higher education'" and "'standards and procedures that maintain quality in

                                         -18-
SEIUv. Univ. of Wash., etal, 96262-6



      For the reasons given above, we hold that this was error. For an e-mail to

"contain[] information relating to the conduct of government or the performance of

any governmental or proprietary function," RCW 42.56.010(3), it need not have

been sent or received within the "scope of employment," as that phrase is defined in

Nissen, 183 Wn.2d at 878-79. Instead, the PRA requires only that it fall within the

second prong's "wide net," Nissen, 183 Wn.2d at 880. On the existing record, albeit

limited, most of the disputed e-mails appear to satisfy that standard because they

most likely address faculty working conditions or the UW's educational mission.

      Because the trial court found the disputed e-mails were not public records

under RCW 42.56.010(3) as a matter of law, it did not reach the Union's other

arguments against release, which included assertions of statutoiy and constitutional

exemptions from PRA coverage. Our holding on the "scope of employment" test

does not dispose of those arguments, which remain available to the Union on

remand.


                                 CONCLUSION


      The "scope of employment" test adopted in Nissen applies only to records

retained on an agency employee's personal device or account and determines only

whether such records meet the third prong of RCW 42.56.010(3)'s definition. The


education.'" Opening Br. of Appellant Freedom Found, at 25(Wash. Ct. App. No. 76630-
9-1(2017))(emphasis omitted)(quoting CP at 100-01).

                                       -19-
SEIUv. Univ. of Wash, etal., 96262-6



Court of Appeals erred by applying the "scope of employment" test to determine

whether the records at issue in this case—^most of which are concededly retained on

agency servers—^meet the second prong of the definition. Accordingly, we reverse

the Court ofAppeals' decision affirming the trial court's grant ofsummaryjudgment

and permanently enjoining the release ofthese records. We remand to the trial court

for application ofthe proper analysis and further consideration ofthe Union's other

arguments against release.




                                       -20-
SEIUv. Univ. of Washington, et al), 96262-6




                                                7


WE CONCUR:




       \\MAM « ^'


                                                    (ez
                                                      /




                                        '-21-